 Case 2:16-cr-00340-MHT-SRW Document 138 Filed 08/07/20 Page 1 of 3




 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )     CRIMINAL ACTION NO.
        v.                          )        2:16cr340-MHT
                                    )             (WO)
ALVIN LEE McCARY                    )

                                  ORDER

      On March 30, 2020, Chief United States District

Judge Emily Marks entered a general order, pursuant

to the authority granted under § 15002(b)(1) of the

CARES Act, authorizing judges, “with the consent of

the    defendant       or   the   juvenile    after    consultation

with counsel, to use video conferencing” for, among

other        things,        “supervised      release        revocation

hearings.”             General     Order,     In      Re:     Criminal

Proceedings by Video or Audio Conference, case no.

2:20-mc-3910-ECM (doc. no. 4) at 2. On June 23,

2020, Judge Marks entered an order extending the

earlier order for 90 days.                General Order, In Re:
 Case 2:16-cr-00340-MHT-SRW Document 138 Filed 08/07/20 Page 2 of 3




Criminal Proceedings by Video or Audio Conference,

case no. 2:20-mc-3910-ECM (doc. no. 8).

    On August 3, 2020 defendant Alvin Lee McCary

filed a waiver, signed by him and his attorney,

explaining that he is aware that he has the right to

a final revocation in person and that he waives the

right to attend his revocation hearing in person and

consents        to     having     his      hearing     conducted      by

videoconference.             Waiver of Personal Appearance and

Consent to Conduct Initial Appearance and Subsequent

Hearings    by       Video     Teleconference     (doc.    no.   128).

During     an    on-the-record            conference    call     today,

defense     counsel           reiterated      defendant        McCary’s

consent     to       holding      the     revocation      hearing     by

videoconference. The government did not object to

the hearing proceeding by videoconference.

    Based        on      these        representations,         and    on

defendant McCary’s consent after consultation with

counsel    to        proceed    via     videoconferencing,       it   is

ORDERED that the revocation petitions (doc. nos. 109

                                      2
 Case 2:16-cr-00340-MHT-SRW Document 138 Filed 08/07/20 Page 3 of 3




& 123) are set for a final revocation hearing by

videoconference on August 20, 2020, at 9:00 a.m.

The   courtroom     deputy    will    contact     all   necessary

parties and participants to make arrangements for

the proceedings.

      DONE, this the 7th day of August, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
